
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.27



THOMAS GROUP, INC.
APPRECIATION RIGHTS AGREEMENT

        This APPRECIATION RIGHTS AGREEMENT (this "Agreement") is made this 13th
day of December 2003, to be effective April 8, 2003, between THOMAS GROUP, INC.,
a Delaware corporation (the "Company") and JAMES T. TAYLOR, an executive officer
of the Company and an individual resident of the state of Texas ("SAR Holder").

W I T N E S S E T H:

        WHEREAS, the Company desires to afford to SAR Holder an opportunity to
obtain the benefit of appreciation in the value of the equity of the Company, as
herein provided; and

        WHEREAS, the Compensation Committee (the "Compensation Committee") of
the Board of Directors of the Company (the "Board") has recommended to the Board
and the Board has determined that, it is in the best interests of the Company to
award SAR Holder 99,351 SARs (as defined herein).

        NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and in consideration of services rendered to the Company by SAR Holder,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

        1.    Grant of Appreciation Rights.    The Company hereby grants 99,351
appreciation rights ("SARs"), exercisable immediately, to SAR Holder entitling
SAR Holder to obtain, on the terms and conditions set forth herein, a cash
payment equal to the product of (a) the excess of the Fair Market Value (as
defined herein) of a share of common stock, par value $0.01 per share (the
"Common Stock"), of the Company, as determined pursuant to Section 4, over
$0.42, and (b) the number of SARs being exercised (such product at the time of
exercise being referred to herein as the "SAR Value").

        2.    Exercise.    The SARs in full or in part may be exercised at any
time until the earlier to occur of (a) three (3) months following the date upon
which SAR Holder ceases to be an employee of the Company if the SAR Holder
ceases to be an employee of the Company other than by reason of death,
Retirement or Disability (as each such term is defined in the Company's 1997
Stock Option Plan (the "Plan")) or (b) if the SAR Holder ceases to be an
employee due to death, Retirement or Disability, the dates set forth in
Article 9 of the Plan.

        3.    Procedure for Exercise.    In order to exercise the SARs, SAR
Holder shall deliver to the Company at its principal office at 5221 North
O'Connor Blvd., Suite 1500, Irving, Texas 75039, or at such other office as
shall be designated by the Company pursuant to the terms hereof, a written
notice of SAR Holder's election to exercise a SAR, which election notice shall
state the number of SARs to be exercised. Following receipt thereof, the Company
shall, in accordance with the terms hereof, deliver to SAR Holder the SAR Value
relating to such exercise.

        4.    Determination of Fair Market.    The "Fair Market Value" of a
share of Common Stock on any date of reference shall mean the Closing Price (as
defined below) on the last business day of each calendar quarter, unless the
Audit Committee, in its sole discretion, shall determine otherwise in a fair and
uniform manner. The Closing Price shall be adjusted at the end of each calendar
quarter. Any exercise of a SAR shall be made with reference to the Closing Price
at the end of the quarter immediately preceding the quarter in which such
exercise occurs. For purposes of this Agreement, the "Closing Price" of the
Common Stock on any business day shall be:

        (a)   if the Common Stock is listed or admitted for trading on any
United States national securities exchange or included in the National Market
System of the National Association of Securities Dealer Automated Quotation
System ("NASDAQ"), the last reported sale price of Common Stock on such exchange
or system, as reported in any newspaper of general circulation;

--------------------------------------------------------------------------------

        (b)   if the Common Stock is not quoted on NASDAQ but is quoted on any
similar system of automated dissemination of quotations of securities prices in
common use, the mean between the closing high bid and low asked quotations of
securities prices in common use, the mean between the closing high bid and low
asked quotations for such day of the Common Stock on such system;

        (c)   if neither clause (a) nor (b) is applicable, the mean between the
high bid and low asked quotations for Common Stock as reported by the National
Quotation Bureau, Incorporated if at least two securities dealers have inserted
both bid and asked quotations for Common Stock on at least five of the ten
preceding days; or

        (d)   if none of clause (a), (b) or (c) apply, if actual transactions in
the Common Stock are reported on a consolidated transaction reporting system,
the last sale price of the Common Stock for such day and on such system.

        5.    Closing and Payment of SAR Value.    The SAR Value payable at the
closing of the exercise of the SAR shall be payable within five (5) days of the
final determination of the SAR Value pursuant to the terms hereof. On the
closing of the exercise of a SAR, the Company shall pay the SAR Value in cash,
in immediately available funds (subject to Section 7 and Section 9) and SAR
Holder shall execute a receipt evidencing the receipt of such payment and
confirming the number of SARs not exercised and still held by SAR Holder.

        6.    Condition to Exercise.    SAR Holder acknowledges it is a
condition to the exercise of all or any portion of the SARs granted hereunder
that, simultaneously with the exercise of any SARs, SAR Holder shall exercise a
like percentage of the 75,649 options to purchase Common Stock that were also
granted pursuant to the Company's 1997 Stock Option Plan to SAR Holder in
connection with this SAR grant.

        7.    Adjustment of Number of SARs.    The number of SARs shall be
subject to adjustment from time to time as follows:

        (a)   If the Company shall at any time after the date hereof but prior
to the expiration of the SARs subdivide its outstanding Common Stock, by
split-up, spin-off, or otherwise, or combine its outstanding Common Stock, the
number of SARs granted hereunder and exercisable as of the date of such
subdivision, split-up, spin-off or combination shall forthwith be
proportionately increased in the case of a subdivision, or proportionately
decreased in the case of a combination.

        (b)   If at any time after the date hereof the Company declares a
dividend or other distribution on its Common Stock payable in Common Stock or
other securities or rights convertible into or exchangeable for Common Stock
("Common Stock Equivalents"), without payment of any consideration by holders of
Common Stock for the additional shares of Common Stock or the Common Stock
Equivalents (including the additional shares of Common Stock issuable upon
exercise or conversion thereof), then the number of SARs granted hereunder shall
be increased as of the record date (or the date of such dividend distribution if
no record date is set) for determining which holders of Common Stock shall be
entitled to receive such dividends, in proportion to the increase in the number
of outstanding shares (and shares of Common Stock issuable upon conversion of
all such securities convertible into Common Stock) of Common Stock as a result
of such dividend.

        8.    Continuing Obligation.    If, upon an exercise of a SAR, the
Company is unable to pay the full SAR Value payable at such time due to
contractual restrictions, the SAR Value shall be paid from time to time, to the
extent the Company is permitted to do so, and the obligations of the Company
under this Agreement will be a continuing obligation until the Company's payment
in full of the SAR Value payable to SAR Holder with respect to such exercise,
which payment must be made within twelve (12) months of receipt by the Company
of the notice specified in Section 3. Any SAR Value due to

2

--------------------------------------------------------------------------------

SAR Holder upon such exercise but not paid by the Company, shall accrue interest
at the rate of 10% per annum.

        9.    Withholding Taxes.    Whenever the Company is required to pay SAR
Holder a SAR Value upon exercise of a SAR, such payments shall be net of an
amount sufficient to satisfy any withholding tax liability.

        10.    Governing Law.    This Agreement is intended to be performed in
the State of Texas and shall be construed and enforced in accordance with and
governed by the laws of such state. SAR Holder hereby irrevocably submits to the
jurisdiction of the courts of the State of Texas for purposes hereof.

        11.    Severability.    Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

        12.    Parties.    This Agreement shall be binding upon and inure to the
benefit of the successors and permitted assigns of the parties hereto; provided,
however, that the Company may not assign or delegate any of its rights or
obligations hereunder without the consent of SAR Holder and SAR Holder may not
assign or delegate any of its rights or obligations hereunder.

        13.    Notices.    All notices, requests, consents, approvals or demands
to or upon the respective parties hereto shall be given or made as follows:

If to SAR Holder:   James T. Taylor
 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


If to the Company:
 
Thomas Group, Inc.
5221 North O'Connor Blvd.
Suite 1500
Irving, TX 75069
Attn: James T. Taylor

        Unless otherwise specified herein, all such notices, requests, consents,
approvals and demands given or made in connection with the terms and provisions
of this Agreement shall be deemed to have been given or made when personally
delivered, or, if mailed, upon the earlier of actual receipt by the addressee or
three (3) days after sent by registered or certified mail, postage prepaid, or,
in the case of overnight courier service (which may be utilized hereunder), when
delivered by the overnight courier company to the respective address specified
above, or, in the case of telecopy or facsimile transmission (which may be
utilized hereunder), within the first business hour (9:00 a.m. to 5:00 p.m.,
local time for the recipient, on any business day) after receipt by the
respective addressee. Any party may change the address or transmission number to
which notices shall be directed hereunder by giving ten (10) days written notice
of such change to the other parties.

        14.    Counterparts.    This Agreement may be executed in a number of
identical counterparts, each of which, for all purposes, is to be deemed an
original, and all of which collectively constitute one agreement, but in making
proof of this Agreement, it shall not be necessary to produce or account for
more than one such counterpart. A facsimile or photocopy of an executed
counterpart of this Agreement shall be sufficient to bind the party or parties
whose signature(s) appear thereon.

[Signature Page Follows]

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have hereunto set their hands as of the
day and year first above written.

    THOMAS GROUP, INC.
 
 
By:
/s/ John R. Hamann

--------------------------------------------------------------------------------

    Name: John R. Hamann

--------------------------------------------------------------------------------

    Title: President, CEO

--------------------------------------------------------------------------------


 
 
/s/ James T. Taylor

--------------------------------------------------------------------------------

JAMES T. TAYLOR

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.27



THOMAS GROUP, INC. APPRECIATION RIGHTS AGREEMENT
